        Case 1:19-cv-00894-HBK Document 24 Filed 07/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALEJANDRO MADRID,                                  Case No. 1:19-CV-00894-HBK
12                        Plaintiff,                     ORDER DENYING IN PART AND
                                                         GRANTING IN PART PLAINTIFF’S
13            v.                                         MOTION TO STAY OR COMPLETE
                                                         SCREENING
14    H. ANGLEA, ET. AL.,
                                                         (Doc. No. 22)
15                        Defendants.
16

17          This case was reassigned to the undersigned on November 17, 2020. (Doc. No. 20).

18   Pending before the Court is Plaintiff’s motion to stay, filed May 17, 2021. (Doc. No. 22,

19   “Motion”). Plaintiff Alejandro Madrid initiated this action as a prisoner by filing a pro se civil

20   rights complaint under 42 U.S.C. § 1983 on July 1, 2019. (Doc. No. 1). Plaintiff is proceeding

21   on his second amended complaint filed June 16, 2020. (Doc. No. 17). The second amended

22   complaint with exhibits is 287 pages in length. (Id.).

23          In the instant Motion, Plaintiff requests that the Court either stay the case, or complete

24   screening on the operative complaint. (Doc. No. 22 at 1). Plaintiff states that he cannot write, or

25   his handwriting is not legible because Defendants have not provided medical treatment for him.

26   (Id.). Plaintiff explains he filed the instant Motion so that the Court will not dismiss the case for

27   lack of prosecution. (Id.).

28          District courts possess inherent authority not governed “by rule or statute, but by control
        Case 1:19-cv-00894-HBK Document 24 Filed 07/27/21 Page 2 of 2


 1   necessarily vested in courts to manage their own affairs so as to achieve the orderly and

 2   expeditious disposition of cases.” Dietz v. Bouldin, 136 S. Ct. 1885, 1892 (2016) (citations

 3   omitted). For example, district courts have the inherent power to stay proceedings pending

 4   resolution of parallel actions in other courts. Id. Here, the Court does not find a stay of the action

 5   is required. A review of the docket confirms that a screening order is due on Plaintiff’s Second

 6   Amended Complaint. (Doc. No. 17). The Court previously entered an order granting Plaintiff’s

 7   motion for a screening order, noting a screening order is forthcoming. (Doc. No. 23). Plaintiff is

 8   not currently under any court-ordered deadlines. (See docket). If the court imposes any deadlines

 9   on Plaintiff in the future, his medical condition will be considered in computing deadlines, if

10   appropriate.

11            Accordingly, it is ORDERED:

12            Plaintiff’s motion to stay proceedings or issue screening order is granted in part and

13   denied in part. (Doc. No. 22). The motion to stay is denied. The motion for screening order is

14   granted to the extent a screening order will be forthcoming.

15

16
     Dated:      July 26, 2021
17                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                         2
